Citation Nr: 0201153	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  00-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for cysts, variously 
claimed as moles and skin cancer, either as incurred during 
service or as a result of exposure to ionizing radiation 
during service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1945 to July 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefits sought on appeal 
when it found, among other things, that (1) the veteran's 
claim for entitlement to service connection for a low back 
disorder was not well grounded, and (2) the veteran had not 
submitted new and material evidence sufficient to reopen the 
claim of entitlement to service connection for cysts as a 
result of exposure to ionizing radiation.  This case was 
initially before the Board in February 2001.  At that time, 
the Board remanded the issue of entitlement to service 
connection for a low back disorder for the RO to consider the 
newly enacted Veterans Claims Assistance Act of 2000, 
currently found at 66 Fed. Reg. 45,620 (Aug. 19, 2001), to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a); in a separate decision, the Board found that 
the veteran had submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for cysts as a result of exposure to ionizing 
radiation.  Consequently, the Board reopened that claim, but 
remanded it to the RO for a de novo review on the merits and 
consideration of the Veterans Claims Assistance Act of 2000.  
The RO having satisfactorily completed the requested 
development and continuing the denial of benefits sought, 
this matter has been returned to the Board for further 
consideration.

(Although not involved in this appeal, the matter of the 
veteran's entitlement to service connection for colon cancer 
has been addressed by VA and the BVA in the past.  At those 
times, colon cancer was not a disease for which service 
connection could be presumed for veterans who had been 
exposed to ionizing radiation.  Under regulations which will 
become effective March 26, 2002, however, colon cancer will 
be included among the list of diseases which may be 
presumptively service connected as a result of radiation 
exposure during military service.)  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no record of a back injury during active service 
and the veteran's current back pain is not medically 
attributable to his active duty service.

3.  The veteran had over ninety days of active service in 
Nagasaki, Japan, from November 1945 to February 1946.  The 
maximum amount of possible exposure to ionizing radiation the 
veteran may have experienced during service is less than 1.0 
rem of gamma irradiation.

4.  Squamous cell carcinoma was found on the veteran's 
forehead in 1997 and surgically removed.

5.  The veteran's squamous cell carcinoma in situ of the skin 
is not a result of exposure to ionizing radiation during 
service or of any other exposure during service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  Cysts, variously claimed as moles and skin cancer, were 
not incurred in or aggravated by active service, nor may they 
be presumed to have been incurred as a result of exposure to 
ionizing radiation during active service in Nagasaki, Japan.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for entitlement to service connection as well as its 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete these claims under the 
Veterans Claims Assistance Act of 2000, 66 Fed. Reg. 45,620 
(Aug. 19, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
Statements of the Case and Supplemental Statements of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claims.  The veteran was afforded VA 
examinations and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, it appears that all evidence identified by the veteran 
relative to these claims has been obtained and associated 
with the claims folder.  Additionally, the RO sought 
information from Federal Government agencies regarding 
exposure to ionizing radiation during World War II as well 
as medical opinions from VA specialists in the field of 
environmental medicine.  The veteran was also given the 
opportunity to appear and testify before an RO Hearing 
Officer and/or a member of the Board to advance any and all 
arguments in favor of his claims, but declined to do so.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Specific diseases listed in 38 C.F.R. § 3.309(d)(2) shall be 
service-connected if they become manifest in a radiation-
exposed veteran.  The term "radiation-exposed veteran" 
means either a veteran who while serving on active duty, or 
an individual who while a member of a reserve component of 
the Armed Forces during a period of active duty for training 
or inactive duty for training, participated in a radiation-
risk activity.  The term "radiation-risk activity" means:  
(A) onsite participation in a test involving the atmospheric 
detonation of a nuclear device, (B) the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 
1, 1946, and/or (C) internment as a prisoner of war in Japan 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  The term "occupation of Hiroshima 
or Nagasaki, Japan, by United States forces" means official 
military duties within ten miles of the limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation of territory, control of the 
population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants and materials.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309(d).

Diseases specific to radiation-exposed veterans that are 
subject to presumptive service connection are as follows:  
(i) leukemia (other than chronic lymphocytic leukemia, (ii) 
cancer of the thyroid, (iii) cancer of the breast, (iv) 
cancer of the pharynx, (v) cancer of the esophagus, (vi) 
cancer of the stomach, (vii) cancer of the small intestine, 
(viii) cancer of the pancreas, (ix) multiple myeloma, (x) 
lymphomas (except Hodgkin's disease), (xi) cancer of the 
bile ducts, (xii) cancer of the gall bladder, (xiii) primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), (xiv) cancer of the salivary gland, (xv) cancer 
of the urinary tract, and (xvi) bronchiolo-alveolar 
carcinoma.  See 38 C.F.R. § 3.309(d)(2).

When it is determined that, (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  If any of the 
foregoing three requirements has not been met, it shall not 
be determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  See 38 C.F.R. 
§ 3.311(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

I.  Background

The veteran asserts that he injured his back while serving on 
the USS New York.  He specifically stated in an August 1999 
request for service connection for a low back disability that 
he fell off of a ladder during service and hurt his back.  
The veteran also contends that a lesion removed from his 
forehead in 1997 and determined to be squamous cell carcinoma 
was caused by radiation exposure he experienced while serving 
in Japan.

The evidence of record shows that the veteran served on 
active duty from April 1945, until July 1946.  The Defense 
Nuclear Agency confirmed in January 1991, that the veteran 
served on the USS New York (BB34) from July 27 to September 
1, 1945, at Pearl Harbor from September 1, 1945, until 
November 3, 1945, at the Port Director, Navy 3418, Nagasaki, 
Japan, from November 3, 1945, until April 2, 1946, when he 
was transferred to United States Naval Fleet Activities in 
Sasebo, approximately thirty miles north of Nagasaki, until 
his June 10, 1946, embarkment to the continental United 
States.  As such, the veteran is acknowledged by VA to be a 
radiation-exposed veteran as defined in 38 C.F.R. 
§ 3.309(d)(2).

The veteran's service medical records are void of any 
complaints of back pain associated with a fall or otherwise, 
or of complaints of skin problems associated with sun and/or 
radiation exposure.  In May 1945, the veteran was treated for 
scabies with no follow-up required.  The veteran's service 
medical records dated through March 1967 for the U.S. Naval 
Reserves are also void of any complaints for back pain or 
skin problems.  Private treatment records reveal complaints 
of back and leg pain following a fall from a ladder in 1985, 
and the removal of a lesion from the veteran's forehead in 
March 1997 that was determined to be squamous cell carcinoma.  
There is no medical opinion of record linking the veteran's 
squamous cell carcinoma to his military service; however, the 
veteran asserts that he was told by a physician that his skin 
cancer was related to his service in the Nagasaki area.

An undated letter written by the veteran apparently in 1990 
as it is associated with an August 1990 VA examination report 
reveals that the veteran first had complaints of back 
problems at some point between 1974 and 1978; that he fell 
off of a ladder in 1985 and began having problems with his 
left lower extremity; and, that he had surgery on his neck in 
1989 and was told at that time that he also had problems with 
his lower back.  There were no clinical findings regarding 
the veteran's lower back at the August 1990 VA examination 
and the examiner noted that the veteran acknowledged that his 
back problems began many years after his discharge from 
service.

In January 1991, the Defense Nuclear Agency reported that a 
scientific dose reconstruction study determined that the 
maximum possible radiation dose that might have been received 
through external radiation, inhalation, and/or ingestion by 
an individual present at either Hiroshima or Nagasaki for the 
full duration of the American occupation (September 1945 to 
June 1946 for Nagasaki), using "worst case" assumptions, 
would be less than one rem gamma irradiation, but that such a 
finding should not be taken to mean that any individual 
actually approached that level of exposure.  The Defense 
Nuclear Agency further stated that it was probable that the 
majority of servicemen assigned to the Hiroshima and Nagasaki 
occupation forces received no radiation whatsoever and that 
the highest dose received by anyone was probably only a few 
tens of millirem.

Because the private and VA treatment records associated with 
the veteran's claims folder primarily reflect treatment for 
colon cancer, the RO sent two letters to the veteran in March 
2001 requesting additional information regarding his claims 
on appeal.  The veteran has not submitted any additional 
evidence.  Consequently, treatment records through May 2000 
merely show removal of squamous cell carcinoma in March 1997 
with no subsequent findings related thereto, and a continued 
prescription of pain medication for back and leg pain.

In June 2001, the Defense Threat Reduction Agency confirmed 
the veteran's participation in the American occupation forces 
in Japan following World War II and echoed the findings of 
the scientific dose reconstruction study cited by the Defense 
Nuclear Agency in January 1991.  In July 2001, the VA Chief 
Public Health and Environmental Hazards Officer reported that 
a 1988 report of the Committee on Interagency Radiation 
Research and Policy Coordination did not provide screening 
doses for skin cancer, but that skin cancer was usually 
attributed to ionizing radiation at high doses with "high 
doses" being several hundred rads.  The reporting physician 
stated that an increased risk for basal cell carcinoma had 
been seen in atomic bomb survivors, but that there was no 
known increase in the risk for squamous cell skin cancers.  
As such, the Chief opined that it was unlikely that the 
veteran's squamous cell carcinoma in situ of the skin could 
be attributed to exposure to ionizing radiation in service.  
Based on that opinion and a complete review of the veteran's 
claims folder, the Director of VA Compensation and Pension 
Services opined in July 2001, that there was no reasonable 
possibility that the veteran's squamous cell carcinoma in 
situ of the skin was the result of exposure to ionizing 
radiation.

II.  Analysis

A.  Low Back Disorder

Given the background as outlined above, the Board finds no 
evidence of an inservice back injury.  The veteran's service 
medical records do not include any report of an accident and 
are void of complaints of back injury during active duty 
service or at any point during his reserve duty through March 
1967.  In 1990, the veteran reported having his first 
complaints of a back problem in the mid-1970's and falling 
off of a ladder in 1985, approximately forty years following 
his discharge from service.  Additionally, there is no 
medical opinion of record attributing the veteran's current 
complaints of low back pain to his active duty service 
performed in the 1940's and/or his reserve duty service 
performed through March 1967.

Therefore, following a complete review of the evidence, the 
Board does not find that there is an approximate balance of 
positive and negative evidence regarding the claim for 
entitlement to service connection for a low back disorder.  
Thus, the doctrine of reasonable doubt is not invoked.  
Because the evidence shows that the veteran injured his back 
many years after his discharge from service, the Board finds 
that the veteran's low back disorder was not incurred in or 
aggravated by active service.  Consequently, service 
connection for a low back disorder is hereby denied.

B.  Skin Cancer

In reviewing the evidence of record with the law and 
regulations governing the presumption of service connection 
for radiogenic diseases, the Board first finds that skin 
cancer is not a disease specific to radiation-exposed 
veterans recognized in 38 C.F.R. § 3.309(d)(2).  As such, 
there must be direct evidence showing that the veteran's skin 
disorder was caused by his exposure to ionizing radiation 
during service, and/or some other event occurring in service, 
as presumptive service connection cannot be granted.

The evidence of record clearly shows that the veteran may 
have been exposed to radiation during his service in Japan; 
however, studies show that the level of the veteran's 
possible exposure is less than 1.0 rem of gamma irradiation.  
Based on a review of the evidence of record in conjunction 
with a study regarding radiation exposure and skin cancer, it 
was determined by an environmental medicine physician that it 
is unlikely that the veteran's squamous cell skin cancer is a 
result of ionizing radiation exposure during World War II.  
Because there is no competent medical evidence of record to 
refute that opinion, the Board finds that the veteran's skin 
cancer was not caused by his inservice ionizing radiation 
exposure.

Furthermore, a review of the evidence as outlined above shows 
that there is no other event in service which may have caused 
the veteran's skin cancer.  There is no complaint of skin 
problems due to sun exposure or any other event during 
service.  The only treatment during service for a skin 
disorder was for scabies and there is no suggestion in the 
record that the veteran's inservice treatment for scabies is 
in any way related to his skin cancer.  Therefore, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for cysts, variously 
claimed as moles and skin cancer.  Accordingly, the Board 
finds that the veteran's squamous cell carcinoma was not 
incurred in service and service connection must be denied.




ORDER

Service connection for a low back disorder is denied.

Service connection for cysts, variously claimed as moles and 
skin cancer, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

